DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/744,527, filed 01/16/2020, claims no foreign priority.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
Response to Amendment
This office action is in response to a Request for Continued Examination filed on 12/15/2021.  Claims were filed on 12/15/2021 wherein claims 1-22 are pending and ready for examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, 9, 11-14, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Olgaard et al. (hereinafter Olgaard), U.S. Pub. No. 2013/0234728 A1 in view of Martens U.S. Pub. No. 2003/0222652 A1, in further view of Ritchey et al., hereinafter Ritchey, U.S. Pub. No. 2009/0258629 A1.

Regarding independent claim 1 Olgaard teaches:
	A method for analyzing a relationship between tone frequencies and spurious frequencies (Olgaard, Abstract), the method comprising: 
	operating a device under test to output multiple signals (Olgaard, ¶ 0024:  Olgaard teaches “the intended DUT signals occupy the spectrum between 2427 and 2447 MHz” (¶ 0024) thereby teaching “operating a device under test to output multiple signals”),
	measuring a spectrum of each signal which is output by the device under test; 
	identifying spurious frequencies in each of the measured spectrums (Olgaard, ¶ 0022-
¶ 0026:  Olgaard teaches a system that converts analog values into digital equivalents which “may be displayed graphically, for example, along power versus frequency axes, whereupon spurious signal products may be identified and subsequently analyzed” (¶ 0022) thereby teaching “measuring a spectrum of each signal which is output by the device under test” where the “device under test” is an analog to digital convertor and teaching “identifying spurious frequencies in each of the measured spectrums”).
	generating a representation of the identified one or more spurious frequencies in each of 			the measured spectra versus related tone frequencies, wherein the related tone 			frequencies comprise said multiple predetermined tone frequencies used for 			operating the device under test to output said multiple signals (Olgaard fig 6, 
¶ 0022-¶ 0024:  Olgaard teaches “The measured physical characteristic results may be displayed graphically, for example, along power versus frequency axes, whereupon spurious signal products may be identified and subsequently analyzed” (¶ 0022) where the “power” axis reads on the “measured spectra” and the “frequency” axis reads on the “related tone frequencies” as “the intended DUT signals occupy the spectrum between 2427 and 2447 MHz” (¶ 0024) thereby teaching “the related tone frequencies comprise said multiple predetermined tone frequencies”),
	Olgaard does not teach:
	wherein each signal relates to a different one of multiple predetermined tone frequencies, 	wherein the device under test is operated to subsequently out-put one of said multiple signals 	
	the different one of multiple predetermined tone frequencies are plotted along a first axis and the identified one or more spurious frequencies in each of the measured spectrums are plotted along a second axis
Martens teaches:
(Martens, fig 3A, ¶ 0053:  Martens teaches in step 316 of fig 3A a device output signal is produced.  Martens also teaches “corrected DUT INID products are determined for a DUT to which a signal including two tones (e.g., f1 and f2) is applied.  The present invention can also be used if the signal applied to the DUT includes more than two tones.  More generally, the present invention can be used to determined (sp) correct DUT IMD products for a DUT to which a signal including N tones is applies (where                         
                            N
                            ≥
                        
                    2),” (¶ 0053) thereby teaching “multiple predetermined tone frequencies” of “multiple signals”);   
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for identifying and instrument generated spurious signals and distinguishing them from signals produced by a device under test as taught by Olgaard by including multiple predetermined tone frequencies as disclosed by Martens in order provide a system that increases the “accuracy of IMD product measurements for DUTs and to allow IMD measurements over a wide dynamic range” (Martens, ¶ 0011).   
Ritchey teaches:
	the different one of multiple predetermined tone frequencies are plotted along a first axis and the identified one or more spurious frequencies in each of the measured spectrums are plotted along a second axis (Ritchey, fig 3, ¶ 0005, ¶ 0015, ¶ 0025:  Ritchey teaches “RF tuner signal 102 comprises signals representing channels that are assigned to specific frequencies in a defined frequency band”(¶ 0015).  Fig 3 depicts the RF frequencies are plotted along the abscissa therefore Ritchey teaches “the different one of multiple predetermined tone frequencies are plotted along a first axis.”  Ritchey also teaches “a plurality of filters configured to provide a minimum number of spurious product bands in the desired IF signal” (¶ 0005) thereby teaching the spurious emissions occur in the IF signal.  Fig 3 depicts the IF frequencies along the ordinate thereby disclosing “the identified one or more spurious frequencies in each of the measured spectrums are plotted along a second axis.”  Fig 3 also depicts the “spurious products bands” as “shaded regions on the graph” (¶ 0025)).   
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for identifying and instrument generated spurious signals and distinguishing them from signals produced by a device under test as taught by Olgaard by including the graphical representation as taught by Ritchey in order to permit a user to visualize spurious frequency components relative to the tone frequencies.

Regarding claim 2 Olgaard as modified does not teach:
	identifying a predetermined number of one or more strongest spurious frequencies for each of the measured spectra, wherein each of the one or more strongest spurious frequencies are identified based on an amplitude of a frequency component in one of the measured spectra, and wherein the step of generating a representation comprises generating a separate representation of the strongest spurious frequency in each of the measured spectra versus the related tone frequency
	Martens as modified teaches:
	identifying a predetermined number of one or more strongest spurious frequencies for each of the measured spectra, wherein each of the one or more strongest spurious frequencies are identified based on an amplitude of a frequency component in one of the measured spectra, and wherein the step of generating a representation comprises generating a separate representation of (Martens, fig 1, ¶ 0005, ¶ 0053:  Martens teaches the third order IMD (intermodulation distortion) “represents potential adjacent channel spurious signals” (¶ 0005).  Fig 1 depicts the “3rd order IMD products” as 2f1–f2 and 2f2- f1, as can be seen in the figure, these are depicted as having the “strongest” frequency based on power which is inherently dependent on amplitude).  

Regarding claim 3 Olgaard as modified teaches:
	creating a further representation of amplitudes for a strongest spurious frequency for each of the measured spectra versus the related tone frequencies, wherein each of the one or more strongest spurious frequencies are identified based on an amplitude of a frequency component in one of the measured spectra(Olgaard, fig 5, Olgaard teaches “the results of the first data capture (as depicted in Fig. 3) and the second data capture (as depicted in fig 4) are displayed simultaneously in Fig 5” there by teaching “a further representation” where “each of the one or more strongest spurious frequencies are identified based on an amplitude of a frequency component in one of the measure spectra” as power (dBm) is dependent on amplitude).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining a corrected intermodulation distortion (IMD) product measurement for a device under test (DUT) as taught by Martens by a further representation of strong spurious frequencies as disclosed by Olgaard in order provide a system that is capable of eliminating, specifically, instrument-generated spurious signals without inadvertently eliminating signal products of coincident frequency produced by an employed DUT during a signal capture” where “the improved techniques of the present 

Regarding claim 8 Olgaard as modified teaches:
	the one or more characteristic parameters of the device under test are received from a user interface (Olgaard, ¶ 0029, Olgaard teaches changing the local oscillator frequency which implies a user interface that provides “one or more characteristic parameters of the device under test”).	
	
Regarding claim 9 Olgaard as modified teaches:
	the one or more characteristic parameters of the device under test are determined by an analyzing device (Olgaard, ¶ 0027, Olgaard teaches “a signal is captured from a DUT and analyzed in the frequency domain showing the existence of four spurious signals” implying an “analyzing device.”  The analysis is done in the “frequency domain” and determines “the existence of four spurious signals” which would indicate “characteristic parameter of the device under test”).
  	 
Regarding claim 11 Olgaard as modified teaches:
	each signal generated by the device under test comprises multiple frequencies, a modulated signal having a carrier according to a frequency of said multiple predetermined tone frequencies or a signal related to a specific channel, wherein the channel is specified by a frequency of said multiple predetermined tone frequencies (Olgaard, Abstract, ¶ 0024, Olgaard teaches “one or more subsequent RF signals are transmitted from the DUT to the test system”  and fig 1 depicts “the intended DUT signals occupy the spectrum between 2427 and 2447 MHz” (¶ 0024) implying “each signal generated by the device under test comprises multiple frequencies”   	 

Regarding independent claim 12 Olgaard teaches:
	An apparatus for analyzing a relationship between tone frequencies and spurious frequencies (Olgaard, Abstract), the apparatus comprises: 
	a controller for operating a device under test to output multiple signals  (Olgaard, ¶ 0024, ¶ 0037:  Olgaard teaches “the intended DUT signals occupy the spectrum between 2427 and 2447 MHz” (¶ 0024) thereby teaching “operating a device under test to output multiple signals.”  Additionally Olgaard teaches a computer system that includes a “microcontroller” (¶ 0037)), 
	a measurement device for measuring a spectrum of each signal which is output by the device under test; and 
	a processor for identifying one or more spurious frequencies in each of the measured 			spectrums (Olgaard, ¶ 0022-¶ 0026:  Olgaard teaches a system that converts analog values into digital equivalents which “may be displayed graphically, for example, along power versus frequency axes, whereupon spurious signal products may be identified and subsequently analyzed” (¶ 0022) thereby teaching “measuring a spectrum of each signal which is output by the device under test” where the “device under test” is an analog to digital convertor and teaching “identifying spurious frequencies in each of the measured spectrums.”  Olgaard also teaches “a processor” (¶ 0037)), and 
	for generating a representation of the identified one or more 			spurious frequencies in the measured spectra versus related tone frequencies, 		Olgaard fig 6, ¶ 0022-¶ 0024:  Olgaard teaches “The measured physical characteristic results may be displayed graphically, for example, along power versus frequency axes, whereupon spurious signal products may be identified and subsequently analyzed” (¶ 0022) where the “power” axis reads on the “measured spectra” and the “frequency” axis reads on the “related tone frequencies” as “the intended DUT signals occupy the spectrum between 2427 and 2447 MHz” (¶ 0024) thereby teaching “the related tone frequencies comprise said multiple predetermined tone frequencies”), and 
	Olgaard does not teach:
	wherein each signal relates to one of multiple different predetermined tone frequencies, 	wherein the controller is configured to operate the device under test output subsequently one of said multiple signals
	wherein the different one of multiple predetermined tone frequencies are plotted along a first axis and the identified one or more spurious frequencies in each of the measured spectrums are plotted along a second axis.  
	Martens teaches:
	wherein each signal relates to one of multiple different predetermined tone frequencies, 	wherein the controller is configured to operate the device under test output subsequently one of said multiple signals (Martens, fig 3A, ¶ 0053:  Martens teaches in step 316 of fig 3A a device output signal is produced.  Martens also teaches “corrected DUT INID products are determined for a DUT to which a signal including two tones (e.g., f1 and f2) is applied.  The present invention can also be used if the signal applied to the DUT includes more than two tones.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for identifying and instrument generated spurious signals and distinguishing them from signals produced by a device under test as taught by Olgaard by including multiple predetermined tone frequencies as disclosed by Martens in order provide a system that increases the “accuracy of IMD product measurements for DUTs and to allow IMD measurements over a wide dynamic range” (Martens, ¶ 0011).    
	Olgaard teaches:
	the controller (¶ 0037).
	Ritchey teaches:
	the different one of multiple predetermined tone frequencies are plotted along a first axis and the identified one or more spurious frequencies in each of the measured spectrums are plotted along a second axis (Ritchey, fig 3, ¶ 0005, ¶ 0015, ¶ 0025:  Ritchey teaches “RF tuner signal 102 comprises signals representing channels that are assigned to specific frequencies in a defined frequency band” (¶ 0015).  Fig 3 depicts the RF frequencies are plotted along the abscissa therefore Ritchey teaches “the different one of multiple predetermined tone frequencies are plotted along a first axis.”  Ritchey also teaches “a plurality of filters configured to provide a minimum number of spurious product bands in the desired IF signal” (¶ 0005) thereby teaching the spurious emissions occur in the IF signal.  Fig 3 depicts the IF frequencies along the ordinate thereby disclosing “the identified one or more spurious frequencies in each of the measured spectrums are plotted along a second axis.”  Fig 3 also depicts the “spurious products bands” as “shaded regions on the graph” (¶ 0025)).   
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for identifying and instrument generated spurious signals and distinguishing them from signals produced by a device under test as taught by Olgaard by including the graphical representation as taught by Ritchey in order to permit a user to visualize spurious frequency components relative to the tone frequencies.
	
Regarding claim 13:
	Claim 13 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.   

Regarding claim 14:
	Claim 14 recites analogous limitations to claim 3 above and is therefore rejected on the same premise.  

Regarding claim 19:
	Claim 19 recites analogous limitations to claim 8 above and is therefore rejected on the same premise.  

Regarding claim 20:
	Claim 20 recites analogous limitations to claim 9 above and is therefore rejected on the same premise.  

Regarding claim 22:
.  

Claims 4-7, 10, 15-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Martens as modified as applied to claim 1 and claim 12 above, and further in view of Rafique U.S. Pub. No. 2014/0355459 A1.

Regarding claim 4 Olgaard as modified does not teach:
	computing a number of one or more trajectories of a theoretical spurious frequency 			versus frequencies, and 
	including the computed one or more trajectories into the generated representation of the 			identified one or more spurious frequencies versus the tone frequencies.  
	Rafique teaches:
	computing a number of one or more trajectories of a theoretical spurious frequency 			versus frequencies, and 
	including the computed one or more trajectories into the generated representation of the 			identified one or more spurious frequencies versus the tone frequencies (Merriam-Webster dictionary defines a trajectory as a path, progression, or line of development resembling a physical trajectory” which would define a relationship between two variables. Rafique, fig 6-fig 8, Abstract, ¶ 0025-¶ 0026, ¶ 0034-¶ 0037, Rafique teaches a matrix that defines a relationship between harmonics and frequency of the signal source (¶ 0036) therefore the results of the matrix reads on “computed trajectories,” “Simulations of the known tones are performed in order to predict spur frequency and possible amplitude based on design knowledge.” (¶ 0034) where “predict spur frequency” teaches “a theoretical spurious frequency.”  Fig 6 depicts “spurs for different combination in a given frequency” (¶ 0025) and fig 7 “shows selection of spurs” (¶ 0026) with respect to frequency thereby teaching “including the computed one or more trajectories into the generated representation of the identified one or more spurious frequencies versus the tone frequencies”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for identifying and instrument generated spurious signals and distinguishing them from signals produced by a device under test as taught by Olgaard by including the theoretical and computed trajectories as disclosed by Rafique in order provide an “improved method for spur search” (Rafique, ¶ 0010).    

Regarding claim 5 Olgaard as modified does not teach:
	the computed trajectories are based on at least one of harmonics, subharmonics, aliased harmonics, mixing products or a clock frequency of the device under test or another signal source emitting unwanted signals.
	Rafique teaches:
	the computed one or more trajectories are based on at least one of harmonics, subharmonics, aliased harmonics, mixing products or a clock frequency of the device under test or another signal source emitting unwanted signals (Merriam-Webster dictionary defines a trajectory as a path, progression, or line of development resembling a physical trajectory” which would define a relationship between two variables, Rafique, Abstract, ¶ 0036-¶0037, 
¶ 0040, Rafique teaches a matrix that defines a relationship between harmonics and frequency of the signal source therefore the results of the matrix reads on “computed trajectories.”  Additionally Rafique teaches “locations of the spurs will be found for a given set of operating frequencies of the TRx and the corresponding clocks and Los” (¶ 0040) thereby teaching spur frequencies are a result of “a clock frequency of the device under test” “emitting unwanted signals”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for identifying and instrument generated spurious signals and distinguishing them from signals produced by a device under test as taught by Olgaard by including the computed trajectories as disclosed by Rafique in order provide an “improved method for spur search” (Rafique, ¶ 0010).    

Regarding claim 6 Olgaard as modified does not teach:
	receiving a selection of one or more of the computed one or more trajectories, 
	wherein only the selected one or more trajectories are included into the generated representation.  
	Rafique teaches:
	receiving a selection of one or more of the computed one or more trajectories, 
	wherein only the selected one or more trajectories are included into the generated representation (Rafique, ¶ 0036-¶ 0037, Rafique teaches “The combinations of harmonics each have a predicted amplitude greater than a predetermined threshold, and a frequency within a defined range related to a frequency range of one of the signal sources” (¶ 0036) therefore the results of the matrix are reduced thereby teaching “only the selected one or more trajectories are included into the generated representation”).  


Regarding claim 7 Olgaard as modified does not teach:
	receiving one or more characteristic parameters of the device under test, wherein the number of trajectories is computed based on the received one or more characteristic parameters.
	Rafique teaches:
	receiving one or more characteristic parameters of the device under test, wherein the number of trajectories is computed based on the received one or more characteristic parameters (Rafique, ¶ 0036-¶ 0037, Rafique teaches amplitude and frequency used to create the matrix where the amplitude and frequency are “characteristic parameters” and the results of the matrix which represents the “trajectories” (see claim 5 above).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for identifying and instrument generated spurious signals and distinguishing them from signals produced by a device under test as taught by Olgaard by including the number of trajectories based on characteristic parameters as disclosed by Rafique in order provide an “improved method for spur search” (Rafique, 
¶ 0010).

Regarding claim 10 Olgaard as modified does not teach:

	Rafique teaches:
	the one or more characteristic parameters of the device under test are computed based on a simulation of the device under test (Rafique, fig 2, ¶ 0034-¶ 0036, Rafique teaches “Simulations of the known tones are performed in order to predict spur frequency and possible amplitude based on design knowledge.” (¶ 0034) where frequency and amplitude read on “characteristic parameters”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for identifying and instrument generated spurious signals and distinguishing them from signals produced by a device under test as taught by Olgaard by including characteristic parameters computed based on a simulation of the DUT as disclosed by Rafique in order provide an “improved method for spur search” (Rafique, ¶ 0010).  

Regarding claim 15:
	Claim 15 recites analogous limitations to claim 4 above and is therefore rejected on the same premise.   

Regarding claim 16:
	Claim 16 recites analogous limitations to claim 5 above and is therefore rejected on the same premise.  

Regarding claim 17:
	Claim 17 recites analogous limitations to claim 6 above and is therefore rejected on the same premise.  With regard to the “input device” Rafique teaches “an input device,” (Rafique, fig 4, ¶ 0049). 

Regarding claim 18:
	Claim 18 recites analogous limitations to claim 7 above and is therefore rejected on the same premise.  With regard to the “input interface” Rafique teaches “an input interface,” (Rafique, ¶ 0040). 

Regarding claim 21:
	Claim 21 recites analogous limitations to claim 10 above and is therefore rejected on the same premise.  With regard to the “simulation device,” Rafique teaches a “simulation unit” which reads on a “simulation device” (¶ 0035).

Response to Arguments
Applicant’s arguments (remarks) filed 12/15/2021 are found to be persuasive and the corresponding claim objections and rejections are hereby withdrawn.  New grounds for rejection are presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meunier et al., U.S. Pat. No. 6,603,707 B1, see fig 1, McEachern, U.S. Pat. No. 5,615,302, see fig 6a. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865